                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   EASTERN DISTRICT OF CALIFORNIA

                                  6

                                  7       FADI G. HADDAD                                   Case No. 16-cv-01700-WHO
                                                         Plaintiff,
                                  8
                                                                                           ORDER ON PREJUDMENT INTEREST
                                                  v.
                                  9
                                                                                           Re: Dkt. No. 106
                                 10       SMG LONG TERM DISABILITY PLAN,
                                          AND HARTFORD LIFE AND ACCIDENT
                                 11       INSURANCE COMPANY,
                                                         Defendants.
                                 12
Eastern District of California
United States District Court




                                 13            The parties are familiar with the underlying facts and long, complex procedural history of

                                 14   this case. Under my prior Orders, there is one issue remaining for my resolution: whether, and if

                                 15   so, what amount of prejudgment interest Hartford owes plaintiff in connection with Hartford’s

                                 16   November 2019 payment of Long Term Disability (LTD) benefits to plaintiff covering the period

                                 17   of September 1, 2015 through November 2019.1

                                 18            Haddad argues that he is entitled to an award of prejudgment interest, despite not having

                                 19   secured a judgment on either of his STD or LTD benefit claims, and that interest should be

                                 20   awarded at a rate higher than the default Treasury Bill rate. Specifically, Haddad seeks an award

                                 21   at 8% because that rate approaches the California Insurance Code default 10% rate2 and, because

                                 22   if Haddad had invested the money not paid by Hartford, he would have secured a rate of return at

                                 23   least at 8%. See Plaintiff’s Brief re Calculation of Benefits (Dkt. No. 106) at 6-8; Declaration Fadi

                                 24   G. Haddad, M.D. (Dkt. No. 106-3) ¶ 21.

                                 25
                                      1
                                 26     The LTD claim was resubmitted for review and determination by Hartford in August 2019, after
                                      the parties settled plaintiffs’ Short Term Disability (STD) claim following remand from the Ninth
                                 27   Circuit. Hartford has continued to pay a monthly amount of LTD benefits following its November
                                      12, 2019 LTD benefits determination.
                                 28   2
                                          See Cal Ins. Code § 10111.2.
                                  1           Hartford argues that because Haddad’s LTD benefits award was the result of the claim

                                  2   administrative process – and not the result of any judgment entered by this court – Haddad is not

                                  3   entitled to any prejudgment interest. In the alternative, if the court disagrees and finds that an

                                  4   award of prejudgment interest is merited, Hartford contends that the default Treasury Bill rate is

                                  5   appropriate, absent any evidence that Haddad suffered any financial or other hardship as a result of

                                  6   the delayed LTD benefits.

                                  7           “A district court may award prejudgment interest on an award of ERISA benefits at its

                                  8   discretion.” Blankenship v. Liberty Life Assur. Co. of Boston, 486 F.3d 620, 627 (9th Cir. 2007);

                                  9   see also Day v. AT & T Disability Income Plan, 608 Fed. Appx. 454, 458 (9th Cir. 2015)

                                 10   (affirming decision where court “balance[ed] the equities” and engaged in a “fairness analysis” to

                                 11   award prejudgment interest on STD award remanded by circuit court but denying prejudgment

                                 12   interest on LTD award subsequently determined through a claims administration process, given
Eastern District of California
United States District Court




                                 13   that plaintiff “never obtained any other favorable judgment from the court concerning his ERISA

                                 14   claims, the court’s decision to limit prejudgment interest to this period was reasonable.”). If

                                 15   prejudgment interest is awarded, “the interest rate prescribed for post-judgment interest under 28

                                 16   U.S.C. § 1961 is appropriate for fixing the rate of pre-judgment interest unless the trial judge

                                 17   finds, on substantial evidence, that the equities of that particular case require a different rate.”

                                 18   Grosz-Salomon v. Paul Revere Life Ins. Co., 237 F.3d 1154, 1164 (9th Cir. 2001) (internal

                                 19   quotation omitted); see also Blankenship, 486 F.3d at 628 (affirming upward deviation from

                                 20   Treasury Bill rate where substantial evidence established plaintiff had to rely on savings for

                                 21   expenses that otherwise would have been invested for a greater rate of return).

                                 22           After weighing the equities and considering fairness, I find that Haddad is not entitled to a

                                 23   prejudgment interest on the LTD award and his request for it is DENIED. As Hartford notes,

                                 24   there has been no judgment by any court regarding the LTD payments. Once Hartford’s initial

                                 25   denial of STD benefits was overturned by the Ninth Circuit (interpreting the preexisting exclusion

                                 26   language of the policy), the parties swiftly settled the STD benefits and then Hartford promptly

                                 27

                                 28
                                                                                          2
                                  1   determined the newly-submitted LTD benefits issue.3 In these circumstances, prejudgment

                                  2   interest on the LTD payments is not warranted. The result might be different if there was evidence

                                  3   that Hartford’s denial of LTD benefits was made in bad faith or took excessively long. See

                                  4   Dishman v. UNUM Life Ins. Co. of Am., 269 F.3d 974, 988 (9th Cir. 2001) (recognizing “a

                                  5   defendant’s bad faith conduct may influence whether a court awards prejudgment interest”). But

                                  6   there is no such evidence here.4 Hartford promptly determined the LTD issue after the STD issue

                                  7   was settled and the LTD issue was submitted to it.

                                  8          Further, there is no evidence that Hartford’s conduct in withholding either set of benefits

                                  9   caused Haddad emotional or financial harm that could justify either an award of prejudgment

                                 10   interest or interest at a rate exceeding the default rate. See, e.g., Bosley v. Metro. Life Ins. Co., C

                                 11   16-00139 WHA, 2017 WL 4071346, at *3 (N.D. Cal. Sept. 14, 2017). (awarding compounding

                                 12   10% rate of prejudgment interest denial of plaintiff’s claim “contributed to financial difficulties
Eastern District of California
United States District Court




                                 13   that ultimately led him to move to Missouri for more affordable housing”); Kroll v. Kaiser Found.

                                 14   Health Plan Long Term Disability Plan, C 11-03863 JSW, 2012 WL 12920546, at *2 (N.D. Cal.

                                 15   June 28, 2012) (awarding prejudgment interest at rate of 10% compounded monthly where

                                 16   defendants “wrongfully withheld disability benefits from Plaintiff for a substantial period of

                                 17   time—almost five years” and due “to the withholding of benefits, Plaintiff has not been able to

                                 18   maintain her home”).

                                 19          With that issue decided, it appears that all claims in the operative complaint against

                                 20   Hartford have been resolved by settlement or order of the Court. Therefore, within ten (10) days

                                 21   of the date of this Order, the parties shall submit: (i) a proposed form of final judgment, (ii) a

                                 22   stipulated dismissal of this case, or (iii) a five-page letter outlining any remaining disputes

                                 23

                                 24   3
                                       The amount of the monthly benefits owed given the parties’ dispute on Haddad’s predisability
                                 25   earnings has likewise been settled. Dkt. No. 122.
                                      4
                                 26    There is evidence that Hartford was not able to determine the monthly benefits owed to Haddad
                                      without tax records from Haddad, given the offsets issues that existed and during the time Dr.
                                 27   Haddad was back at work. Compare Plaintiff’s Brief re Calculation of Benefits at 2, 6 Ex. 6; with
                                      Bernacchi Decl. (Dkt. No. 115-1) ¶ 8. However, that issue appears to have been resolved now that
                                 28   Dr. Haddad is no longer working and that Hartford will generally be able to make monthly LTD
                                      payments to Haddad.
                                                                                       3
                                  1   between the parties that are encompassed within the operative complaint. The June 15, 2021, Case

                                  2   Management Conference remains on calendar.5

                                  3          IT IS SO ORDERED.

                                  4   Dated: May 27, 2021

                                  5
                                                                                                  William H. Orrick
                                  6                                                               United States District Judge
                                  7

                                  8

                                  9

                                 10

                                 11

                                 12
Eastern District of California
United States District Court




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26   5
                                       I recognize Haddad’s argument that he is entitled to receive a copy of the “plan” document, as
                                 27   opposed to the Certificate of Coverage that Hartford has relied on throughout this case. See
                                      Plaintiff’s Reply Re: Benefits and Interest, Dkt. No. 121, at 7-8. However, all claims under the
                                 28   operative complaint against Hartford have now, as far as I can determine, been resolved by
                                      agreement of the parties or final order of this Court.
                                                                                        4
